I do not think the legal effect of plaintiff's purchase at the foreclosure terminated defendants' absolute liability on the assumption covenant to pay the prior mortgage and note executed by plaintiff. Plaintiff was still liable to the holder thereof, and could look to defendants to protect her, but as to taxes there was no personal liability, and it is right to hold that the foreclosure bid by her or for her terminated defendants' responsibility to plaintiff for taxes not included in the bid. *Page 69